— Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 27, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
When claimant was assigned to the job by the temporary employment agency he was told that he would have to work between 35 to 40 hours per week. It was at claimant’s request that he was assigned to full-time work. Claimant admitted, however, that on his first two days of work he left after about half a day to attend to personal matters. He also admitted that he had appointments during the whole first week of the job. On the third day he was asked to leave because he was not working the necessary hours. Given these facts, the Unemployment Insurance Appeal Board concluded that claimant’s "intention to keep personal appointments while ostensibly available for a full day’s work” constituted a voluntary separation from employment without good cause. We find this decision to be supported by substantial evidence and therefore affirm (see, Matter of Williams [Levine], 50 AD2d 683; Matter of Lewis [Catherwood], 25 AD2d 473).
Weiss, P. J., Yesawich Jr., Crew III, Casey and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.